In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-08-00203-CR
         ______________________________


      LAKISHA YVETT WALLACE, Appellant

                          V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 124th Judicial District Court
                 Gregg County, Texas
              Trial Court No. 36,383-B




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                   MEMORANDUM OPINION

       Lakisha Yvett Wallace, appellant, has filed with this Court a motion to dismiss her appeal.

The motion is signed by Wallace and by her counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX . R. APP. P. 42.2(a). As authorized by Rule 42.2, we grant

the motion. See TEX . R. APP . P. 42.2.

       Accordingly, we dismiss the appeal.




                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:        November 17, 2008
Date Decided:          November 18, 2008

Do Not Publish




                                                2